DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jönsson et al (US 4,848,451), hereinafter Jönsson (4,848,451) in view of Schroeder et al. (US Patent 6,869,107 B2) in further view of Blomgren (US Patent Application Publication US 2014/0131020 A1).
Regarding claim 1, Jönsson (4,848,451) discloses (Figures 2-8)  port connection for a plate heat exchanger, the port connection comprising: a first element (the upper part of lining 23 containing flange 20 as seen in figure 7) having a first sleeve (inside the port through pressure plate 1) and a first flange (flange 20), the first sleeve being configured to slide into a port (port P as seen in figure 2) disposed through a pressure plate (pressure plate 1) of the plate heat exchanger and the first flange having a first bearing surface (the side of flange 20 facing pressure plate 1), and a first sealing surface (the side of flange 20 facing gasket 21 seen in figure 7 and 8), the first bearing surface configured to bear directly upon a first face of the pressure plate (the side of flange 20 facing pressure plate 1), and the first sealing surface disposed annularly about the first flange (the side of flange 20 facing gasket 21 seen in figure 7 and 8 would be disposed annularly about the port) and configured to form a seal with a first heat exchange plate (heat exchange plate 3 disposed above the gasket 21 as seen in annotated figure 7 and in figure 8) in a plate pack of the plate heat exchanger;
a first gasket (gasket 21) entirely disposed between the first sealing surface of the first flange and the first heat exchange plate (the gasket 21 is disposed between the side of flange 20 and heat exchange plate 3 as seen in figure 8), the first gasket (21) configured to bear directly upon the first heat exchange plate (the heat exchange plate 3 above gasket 21 as seen in figure 8) the first gasket includes a first portion disposed about a perimeter of the first heat exchange plate (as the perimeter and first portion are not further defined in the claims the perimeter of the heat exchange plate can be any perimeter such as a perimeter on the opposite side of port P from gasket 21 on which the outer side of the gasket 21,  which forms a first portion of the gasket on the left side of  the gasket 21 in figure 7,  forms a perimeter of the sealed portion of the heat exchange plate 3 disposed above the gasket 21 as seen in annotated figure 7 and in figure 8) as well a second portion that selectively seal the port in the first heat exchange plate (the inner side of gasket 21 closer to port P  on the right side of figure 7 seals fluid from the port P from flowing between the top two heat exchange plates 3 as seen in figure 2 and 6-8), the first gasket being configured to prevent the first heat exchange plate from contacting the first flange (the gasket 21 is disposed between the plate 3, disposed above the gasket, and the flange 20 as seen in figure 8 and the gasket 21 lies between two adjacent plates per Col. 4, line 18-24), and the first gasket configured to prevent the first heat exchange plate from contacting the pressure plate at the port (the gasket 21 is between the pressure plate 1 and the heat exchange plate 3 disposed above the gasket 21 as seen in annotated figure 7 and in figure 8), wherein the first flange (20) is sandwiched between the first gasket (21) and the pressure plate (1) with the first gasket directly bearing upon the first sealing surface of the first flange (per figure 7 and 8);
a second element (the lower part of lining 23 opposite the part with flange 20 as seen in figure 7) having a second sleeve (inside the port through pressure plate 1) and a second flange (the flange on pressure plate 1 opposite flange 20), the second sleeve being configured to slide into the port and the second flange having a second bearing surface to bear upon a second face of the pressure plate (the side of flange on the lower part of the lining 23 as seen in figure 7 contacting pressure plate 1); and 
a seal generated in response to the first sleeve telescoping into the second sleeve (per figure 7 and Col. 4 line 4-10); -and 
a pair of annular grooves disposed about the first sleeve (the two grooves shown in lining 23 are disposed near or about the first sleeve at the upper part of lining 23 containing flange 20 as seen in figure 7).


    PNG
    media_image1.png
    471
    520
    media_image1.png
    Greyscale

Annotated Figure 7 of Jönsson (4,848,451)
However while Jönsson (4,848,451) discloses two elements seated in the annular grooves (as seen in figure 7) Jönsson (4,848,451) does not explicitly disclose that the elements in the annular groove are a pair of O-rings, the O-rings being configured to form the seal between the pair of seats and an inner surface of the second sleeve (as Jönsson (4,848,451) does not explicitly disclose what the two elements within the grooves in lining 23 as seen in figure 7 are).
Schroeder teaches (Figure 1) a seal between two conduit sections formed by a pair of annular grooves (at gap 32 and groove 36) provides a pair of seats for a pair of O-rings (O-ring 34 and 40 respectively), the O-rings being configured to form the seal between the seats and an inner surface of the second sleeve (conduit 28, a seal is formed per Col. 2 line 54 through Col. 3 line 3)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic fastening elements between the two sleeves of Jönsson (4,848,451) to incorporate two O-rings as disclosed by Schroder, doing so would provide a fluid seal that can mitigate against pressure loss and leakage of fluid in the conduit as taught by Schroeder (Col. 1 line 41-58).
Additionally while Jönsson (4,848,451) discloses wherein the first flange is sandwiched between the first gasket and the pressure plate Jönsson (4,848,451) does not explicitly disclose in the embodiment of figure 7 and 8, the pressure plate directly bearing upon the first bearing surface of the first flange.
However Figure 2-4 of Jönsson (4,848,451) discloses a flange (2a) with a first bearing surface that directly bears on a pressure plate (1) and with a gasket (10) on the first sealing surface of the flange (2a). Additionally Blomgren teaches (figures 3 and 4) a first flange (sealing member 62 which is an annular ring per paragraph 0059) that is sandwiched between a first gasket (sealing element 66) and the pressure plate (plate 8) with the first gasket (66) directly bearing upon the first sealing surface (the sealing member 66 bears on a sealing surface formed by the annular groove 64 or sealing member 62) and the pressure plate (8) directly bearing upon a first bearing surface (the portion of sealing member 62in contact with plate 8 through recess 62 as seen in figure 4).
It would have been obvious to on having ordinary skill in the art at the time the invention was effectively field to have modified the embodiment of figure 7 and 8 of Jönsson (4,848,451) to have the first bearing surface to bear directly on the pressure plate as recognized by the embodiment of figure 2-4 of Jönsson (4,848,451) or figure 3-4 of Blomgren. Doing so would provide a known alternative sealing arrangement between a pressure plate and a flange of a lining as taught by Jönsson (4,848,451) or provide a known flange and seal arrangement between a heat exchange plate and a flange of a port liner that can provide a structure that will allow for a high sealing force to be applied to around the sealing connection (per paragraph 0006 of Blomgren) and would provide an alternative sealing arrangement that could distribute sealing pressure  at a sealing surface to provide a  reliable seal between a pressure plate and a heat exchange plate pack  as recognized by Blomgren (per paragraph 0060).  

Regarding claim 4, Jönsson (4,848,451) discloses (Figures 2-8) a pressure plate (pressure plate 1) for a plate heat exchanger, the pressure plate comprising: a first face configured to bear upon a plate pack (seen in annotated figure 7); a second face (seen in annotated figure 7 above); and 
a plurality of port connections (linings 2, 23) disposed in  disposed in a respective plurality of ports through the pressure plate to fluidly access the plate pack (port connections P are disposed in the corners of the pressure  plate  for intake and outtake of heat exchange media per Col. 1 line 16-23), each port connection comprising: a first element (the upper part of lining 23 containing flange 20 as seen in figure 7) having a first sleeve (inside the port through pressure plate 1) and a first flange (flange 20), the first sleeve being configured to slide into the respective port (port P as seen in figure 2) and the first flange having a first bearing surface to bear upon the first face (the side of flange 20 facing pressure plate 1); 
a first sealing surface disposed annularly about the first flange (the side of flange 20 facing gasket 21 seen in figure 7 and 8) and configured to form a seal with a first heat exchange plate (heat exchange plate 3 disposed above the gasket 21 as seen in annotated figure 7 and in figure 8) in the plate pack of the plate heat exchanger;
a first gasket (gasket 21) disposed entirely between the first sealing surface and the first heat exchange plate (the gasket 21 is disposed between the side of flange 20 and heat exchange plate 3 as seen in figure 8), the first gasket includes a first portion disposed about a perimeter of the first heat exchange plate (as the perimeter and first portion are not further defined in the claims the perimeter of the heat exchange plate can be any perimeter such as a perimeter on the opposite side of port P from gasket 21 on which the outer side of the gasket 21,  which forms a first portion of the gasket on the left side of  the gasket 21 in figure 7,  forms a perimeter of the sealed portion of the heat exchange plate 3 disposed above the gasket 21 as seen in annotated figure 7 and in figure 8) as well a second portion that selectively seal the port in the first heat exchange plate (the inner side of gasket 21 closer to port P  on the right side of figure 7 seals fluid from the port P from flowing between the top two heat exchange plates 3 as seen in figure 2 and 6-8), the first gasket  (21) being configured to bear directly upon the first heat exchange plate (the heat exchange plate 3 above gasket 21 as seen in figure 8) and prevent the first heat exchange plate from contacting the first flange (the gasket 21 is disposed between the plate 3, disposed above the gasket, and the flange 20 as seen in figure 8 and the gasket 21 lies between two adjacent plates per Col. 4, line 18-24), and the first gasket configured to prevent the first heat exchange plate from contacting the pressure plate at the port (the gasket 21 is between the pressure plate 1 and the heat exchange plate 3 disposed above the gasket 21 as seen in annotated figure 7 and in figure 8), wherein the first flange (20) is sandwiched between the first gasket (21) and the pressure plate (1) with the first gasket directly bearing upon the first sealing surface (per figure 7);
a second element (the lower part of lining 23 opposite the part with flange 20 as seen in figure 7) having a second sleeve (inside the port through pressure plate 1) and a second flange (the flange on pressure plate 1 opposite flange 20), the second sleeve being configured to slide into the respective port and the second flange having a second bearing surface to bear upon the second face (the side of flange  on the lower part of the lining 23 as seen in figure 7 contacting pressure plate 1); and a seal generated in response to the first sleeve telescoping into the second sleeve (per figure 7 and Col. 4 line 4-10); 
and a pair of annular grooves disposed about the first sleeve (the two grooves shown in lining 23 are disposed near or about the first sleeve at the upper part of lining 23 containing flange 20 as seen in figure 7).
However while Jönsson (4,848,451) discloses two elements seated in the annular grooves (as seen in figure 7) Jönsson (4,848,451) does not explicitly disclose that the elements in the annular groove are a pair of O-rings, the O-rings being configured to form the seal between the pair of seats and an inner surface of the second sleeve (as Jönsson (4,848,451) does not explicitly disclose what the two elements within the grooves in lining 23 as seen in figure 7 are).
Schroeder teaches (Figure 1) a seal between two conduit sections formed by a pair of annular grooves (at gap 32 and groove 36) provides a pair of seats for a pair of O-rings (O-ring 34 and 40 respectively), the O-rings being configured to form the seal between the seats and an inner surface of the second sleeve (conduit 28, a seal is formed per Col. 2 line 54 through Col. 3 line 3)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic fastening elements between the two sleeves of Jönsson (4,848,451) to incorporate two O-rings as disclosed by Schroder, doing so would provide a fluid seal that can mitigate against pressure loss and leakage of fluid in the conduit as taught by Schroeder (Col. 1 line 41-58).
Additionally while Jönsson (4,848,451) discloses wherein the first flange is sandwiched between the first gasket and the pressure plate Jönsson (4,848,451) does not explicitly disclose in the embodiment of figure 7 and 8, the pressure plate directly bearing upon the first bearing surface.
However Figure 2-4 of Jönsson (4,848,451) discloses a flange (2a) with a first bearing surface that directly bears on a pressure plate (1) and with a gasket (10) on the first sealing surface of the flange (2a). Additionally Blomgren teaches (figures 3 and 4) a first flange (sealing member 62 which is an annular ring per paragraph 0059) that is sandwiched between a first gasket (sealing element 66) and the pressure plate (plate 8) with the first gasket (66) directly bearing upon the first sealing surface (the sealing member 66 bears on a sealing surface formed by the annular groove 64 or sealing member 62) and the pressure plate (8) directly bearing upon a first bearing surface (the portion of sealing member 62in contact with plate 8 through recess 62 as seen in figure 4).
It would have been obvious to on having ordinary skill in the art at the time the invention was effectively field to have modified the embodiment of figure 7 and 8 of Jönsson (4,848,451) to have the first bearing surface to bear directly on the pressure plate as recognized by the embodiment of figure 2-4 of Jönsson (4,848,451) or figure 3-4 of Blomgren. Doing so would provide a known alternative sealing arrangement between a pressure plate and a flange of a lining as taught by Jönsson (4,848,451) or provide a known flange and seal arrangement between a heat exchange plate and a flange of a port liner that can provide a structure that will allow for a high sealing force to be applied to around the sealing connection (per paragraph 0006 of Blomgren) and would provide an alternative sealing arrangement that could distribute sealing pressure  at a sealing surface to provide a  reliable seal between a pressure plate and a heat exchange plate pack  as recognized by Blomgren (per paragraph 0060).  

Regarding claim 7, Jönsson (4,848,451) discloses (Figures 2-8) a plate heat exchanger comprising: a plate pack (of heat exchange plates 3) having a first inlet for a first fluid, a first outlet for the first fluid, a second inlet for a second fluid, and a second outlet for the second fluid (heat exchange plates allow and the intake and outtake ports P for media in the pressure plate 1  allow for heat exchange between different media per Col. 1 line 4-23) , wherein the plate pack is configured to direct a flow of the first fluid in thermal contact with a flow of the second fluid (the media exchange heat per (col. Col 1 line 19-23); 
a pair of pressure plates (frame plate and pressure plate 1 between which the heat exchange plates are disposed per Col. 1 line 16-23), one or both of the pair of pressure plates includes: a first face configured to bear upon the plate pack (seen in annotated figure 7); 
a second face (seen in annotated figure 7 above); a plurality of ports (ports P), each port being disposed in cooperative alignment with respective ones of the first inlet, the first outlet, the second inlet, and the second outlet (ports for the intake and outtake of media to be heat exchanged per Col. 1 line 19-23); 
a plurality of port connections (linings 2, 23), each port connection being disposed in a respective port of the plurality of ports (ports P), each port connection comprising: 
a first element (the upper part of lining 23 containing flange 20 as seen in figure 7) having a first sleeve (inside the port through pressure plate 1) and a first flange (flange 20), the first sleeve being configured to slide into the respective port (port P as seen in figure 2) and the first flange having a first bearing surface to bear upon the first face (the side of flange 20 facing pressure plate 1); 
a first sealing surface disposed annularly about the first flange (the side of flange 20 facing gasket 21 seen in figure 7 and 8) and configured to form a seal with a first heat exchange plate (heat exchange plate 3 disposed above the gasket 21 as seen in annotated figure 7 and in figure 8) in the plate pack of the plate heat exchanger;
a first gasket (gasket 21) disposed entirely between the first sealing surface and the first heat exchange plate (the gasket 21 is disposed between the side of flange 20 and heat exchange plate 3 as seen in figure 8), the first gasket (21) configured to bear directly upon the first heat exchange plate (the heat exchange plate 3 above gasket 21 as seen in figure 8) and prevent the first heat exchange plate from contacting the first flange (the gasket 21 is disposed between the plate 3, disposed above the gasket, and the flange 20 as seen in figure 8 and the gasket 21 lies between two adjacent plates per Col. 4, line 18-24), and the first gasket includes a first portion disposed about a perimeter of the first heat exchange plate (as the perimeter and first portion are not further defined in the claims the perimeter of the heat exchange plate can be any perimeter such as a perimeter on the opposite side of port P from gasket 21 on which the outer side of the gasket 21,  which forms a first portion of the gasket on the left side of  the gasket 21 in figure 7,  forms a perimeter of the sealed portion of the heat exchange plate 3 disposed above the gasket 21 as seen in annotated figure 7 and in figure 8) as well a second portion that selectively seal the port in the first heat exchange plate (the inner side of gasket 21 closer to port P  on the right side of figure 7 seals fluid from the port P from flowing between the top two heat exchange plates 3 as seen in figure 2 and 6-8), the first gasket being configured to prevent the first heat exchange plate from contacting the pressure plate at the port (the gasket 21 is between the pressure plate 1 and the heat exchange plate 3 disposed above the gasket 21 as seen in annotated figure 7 and in figure 8), wherein the first flange (20) is sandwiched between the first gasket (21) and one of the pressure plates (1) with the first gasket directly bearing upon the first sealing surface (per figure 7);
a second element (the lower part of lining 23 opposite the part with flange 20 as seen in figure 7) having a second sleeve (inside the port through pressure plate 1) and a second flange (the flange on pressure plate 1 opposite flange 20), the second sleeve being configured to slide into the respective port and the second flange having a second bearing surface to bear upon the second face (the side of flange  on the lower part of the lining 23 as seen in figure 7 contacting pressure plate 1), 
a pair of annular grooves disposed about the first sleeve (the two grooves shown in lining 23 are disposed near or about the first sleeve at the upper part of lining 23 containing flange 20 as seen in figure 7), and
 a seal generated in response to the first sleeve telescoping into the second sleeve (per figure 7 and Col. 4 line 4-10); a frame to compress the plate pack between the pressure plates (per Col 1 line 16-19).
However while Jönsson (4,848,451) discloses two elements seated in the annular grooves (as seen in figure 7) Jönsson (4,848,451) does not explicitly disclose that the elements in the annular groove are a pair of O-rings, the O-rings being configured to form the seal between the pair of seats and an inner surface of the second sleeve (as Jönsson (4,848,451) does not explicitly disclose what the two elements within the grooves in lining 23 as seen in figure 7 are).
Schroeder teaches (Figure 1) a seal between two conduit sections formed by a pair of annular grooves (at gap 32 and groove 36) provides a pair of seats for a pair of O-rings (O-ring 34 and 40 respectively), the O-rings being configured to form the seal between the seats and an inner surface of the second sleeve (conduit 28, a seal is formed per Col. 2 line 54 through Col. 3 line 3)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic fastening elements between the two sleeves of Jönsson (4,848,451) to incorporate two O-rings as disclosed by Schroder, doing so would provide a fluid seal that can mitigate against pressure loss and leakage of fluid in the conduit as taught by Schroeder (Col. 1 line 41-58).
Additionally while Jönsson (4,848,451) discloses wherein the first flange is sandwiched between the first gasket and the pressure plate Jönsson (4,848,451)  does not explicitly disclose in the embodiment of figure 7 and 8, the pressure plate directly bearing upon the first bearing surface.
However Figure 2-4 of Jönsson (4,848,451) discloses a flange (2a) with a first bearing surface that directly bears on a pressure plate (1) and with a gasket (10) on the first sealing surface of the flange (2a). Additionally Blomgren teaches (figures 3 and 4) a first flange (sealing member 62 which is an annular ring per paragraph 0059) that is sandwiched between a first gasket (sealing element 66) and the pressure plate (plate 8) with the first gasket (66) directly bearing upon the first sealing surface (the sealing member 66 bears on a sealing surface formed by the annular groove 64 or sealing member 62) and the pressure plate (8) directly bearing upon a first bearing surface (the portion of sealing member 62in contact with plate 8 through recess 62 as seen in figure 4).
It would have been obvious to on having ordinary skill in the art at the time the invention was effectively field to have modified the embodiment of figure 7 and 8 of Jönsson (4,848,451) to have the first bearing surface to bear directly on the pressure plate as recognized by the embodiment of figure 2-4 of Jönsson (4,848,451) or figure 3-4 of Blomgren. Doing so would provide a known alternative sealing arrangement between a pressure plate and a flange of a lining as taught by Jönsson (4,848,451) or provide a known flange and seal arrangement between a heat exchange plate and a flange of a port liner that can provide a structure that will allow for a high sealing force to be applied to around the sealing connection (per paragraph 0006 of Blomgren) and would provide an alternative sealing arrangement that could distribute sealing pressure  at a sealing surface to provide a  reliable seal between a pressure plate and a heat exchange plate pack  as recognized by Blomgren (per paragraph 0060).  

Regarding claims 2, 5 and 8, Jönsson (4,848,451) as modified discloses the claim limitations of claims 1, 4 and 7 above respectively and Jönsson (4,848,451) further discloses a second sealing surface disposed annularly about the second flange (the flange on pressure plate 1 opposite flange 20) and configured to form a seal with a supply/output conduit (as seen in figure 2).
Claim 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jönsson et al (US 4,848,451), hereinafter Jönsson (4,848,451) in view of Schroeder et al. (US Patent 6,869,107 B2) and Jönsson et al (US 6,775,909 B2), hereinafter Jönsson (6,775,909).
Regarding claims 3, 6, and 9, Jönsson (4,848,451) as modified discloses the claim limitations of claims 2, 5 and 8 above respectively. However Jönsson (4,848,451) does not explicitly disclose a second gasket disposed between the second sealing surface and the supply/output conduit.
Jönsson (6,775,909) teaches (Figures 1 and 2) port connections (lining device 15 comprising first and second parts 16 and 17) for a plate heat exchanger with a second element (part 16) with a second flange (flange portion 16b) with a second sealing surface (the surface of flange 16b with milled grooves 22) and a second gasket (sealing element 23) disposed between the second sealing surface and the supply/output conduit (pipe 9 as seen in figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the port connection for a plate heat exchanger of Jönsson (4,848,451) to include the gasket between a port connection and a supply/output conduit as taught by Jönsson (6,775,909) doing so would provide a secure and tight seal between a port lining and a pipe as recognized by Jönsson (6,775,909) (per Col. 5 line 34-44).
Response to Arguments
Applicant's arguments filed 3/19/2022 have been fully considered but they are not persuasive. Regarding the applicant’s argument that Jönsson (4,848,451)  does not disclose the first gasket includes a first portion disposed about a perimeter of the first heat exchange plate as well a second portion that selectively seal the port in the first heat exchange plate. The examiner respectfully disagrees and notes that the limitations regarding the first and second portions as well as the perimeter are broad limitations and can be interpreted many different ways. For example that Jönsson (4,848,451) discloses the first gasket includes a first portion disposed about a perimeter of the first heat exchange plate; where the perimeter and first portion are not further defined in the claims. The perimeter of the heat exchange plate can be any perimeter such as a perimeter on the opposite side of port P from gasket 21 on which the outer side of the gasket 21,  which forms a first portion of the gasket on the left side of  the gasket 21 in figure 7,  forms a perimeter of the sealed portion of the heat exchange plate 3 disposed above the gasket 21 as seen in annotated figure 7 and in figure 8. Jönsson (4,848,451) additionally discloses  a second portion of the gasket 21 that selectively seal the port in the first heat exchange plate; where the inner side of gasket 21 closer to port P  on the right side of figure 7 seals fluid from the port P from flowing between the top two heat exchange plates 3 as seen in figure 2 and 6-8. The first portion is never claimed as sealing a perimeter as the applicant argues and indeed the only portion of the specification of the instant application that mentions a first portion of a gasket, in paragraph 0029, only states that the gasket has a first portion disposed about a perimeter of the plate pack without further defining the perimeter that the plate pack is disposed about. As claimed the perimeter and the portions of the gasket are broadly defined and can be interpreted in different ways depending on how the portions of the gasket and the perimeter are defined as noted the examiner’s rejection above, therefore Jönsson et al (US 4,848,451) as modified  still discloses the limitations of the independent claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar et al. (US 20100300651 A1), Blomgren (US 20090159251 A1), Hiwatashi et al. (US 20140338870 A1), Dahlgren (US 4589480 A), and Jensen et al. (US 6073687 A) all disclose gaskets for plate heat exchangers with portions sealing a port and portions disposed about a perimeter of the plates.	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                            

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763